Exhibit 10.1

EMPLOYMENT AGREEMENT

BY AND AMONG

HERITAGE FINANCIAL CORPORATION,

HERITAGE BANK,

CENTRAL VALLEY BANK,

AND

BRIAN L. VANCE

THIS EMPLOYMENT AGREEMENT is made and entered into effective this 1st day of
October 2006, by and between HERITAGE FINANCIAL CORPORATION, a Washington
corporation (the “Company”), HERITAGE BANK, a Washington banking corporation
(“Heritage Bank”), CENTRAL VALLEY BANK, a Washington banking corporation (“CV
Bank”), and BRIAN L. VANCE (“Executive”).

RECITALS

 

1. The Company is the parent corporation of Heritage Bank and Central Valley
Bank. The Banks are first tier wholly owned subsidiaries of the Company.

 

2. Executive is the President and Chief Executive Officer and a board member of
the Company and Heritage Bank and Vice Chairman of the Board of Directors and
Chief Executive Officer of CV Bank (hereinafter, the Company, Heritage Bank, and
CV Bank are collectively referred to as the “Employer”), and has developed an
intimate and thorough knowledge of Employer’s business methods and operations.

 

3. The retention of the Executive’s services for and on behalf of the Employer
is of material importance to the preservation and enhancement of the value of
the Employer’s business.

In consideration of the mutual promises made in this Agreement, the parties
agree as follows:

AGREEMENT

 

1. EMPLOYMENT.

Employer hereby employs Executive and Executive hereby accepts employment with
Employer on the terms and conditions set forth in this Agreement.

 

2. TERM.

The original term of this Agreement will commence as of the date first above
written and will continue until September 30, 2009, after which time this
Agreement will automatically renew for additional terms of one year each.
Subject to the terms and conditions set forth



--------------------------------------------------------------------------------

below, this Agreement may be terminated by either party by giving written notice
to the other party at least one year prior to the expiration date of the
original term or any renewal term.

 

3. DUTIES.

 

  3.1 Executive will be the President and Chief Executive Officer of the
Company, Heritage Bank, and CV Bank and maintain such other positions with
subsidiaries or affiliates as the respective Boards of Directors of the Company,
Heritage Bank, and CV Bank (collectively, the “Board”) shall determine. In such
capacities, Executive will render those executive management services and
perform those tasks in connection with the affairs of the Employer which are
normal and customary to the positions assigned and shall perform the essential
functions and other responsibilities and maintain the level of education, skill,
and experience as set forth on the Position Description in Exhibit “A” attached
hereto and included herein by reference. Executive will be the person to whom
all other officers of the Company and, as appropriate, subsidiaries or
affiliates of Employer, shall report.

 

  3.2 Executive will perform such other duties as may be appropriate to his
office and as may be prescribed from time to time by the Board. Executive may
delegate such duties as he sees fit to other junior officer(s) of the Employer.

 

  3.3 Executive will devote his best efforts and all necessary time, attention,
and effort to the business and affairs of the Employer and any affiliated
companies as such business and affairs now exist or hereafter may be changed or
supplemented, in order to properly discharge his responsibilities under this
Agreement.

 

4. SALARY, BONUS, AND OTHER COMPENSATION.

 

  4.1 Base Salary.

 

  4.1.1 During the term of this Agreement, Employer will pay to Executive an
annual base salary of not less than $200,000 per year effective beginning on
October 1, 2006. Payment of such salary will be made in accordance with
Employer’s normal payroll practices applicable to senior executives and will be
subject to required withholding for federal income tax and other purposes.

 

  4.1.2 The Company will guarantee payment of any portion of Executive’s
compensation that may be allocated to the Banks or any other subsidiary or
affiliate of the Company.

 

  4.1.3 If this Agreement terminates prior to the end of the original or any
renewal term, then Employer will pay Executive such amount of Executive’s
then-current annual base salary as is provided in Section 5.



--------------------------------------------------------------------------------

  4.2 Bonus. During the term of this Agreement, Executive will be eligible to
participate in Employer’s Management Incentive Plan or any successor
compensation plan for senior management of Employer as may be established by the
Board or the Employer’s Compensation Committee, which plan shall include
specific performance targets, as the same shall be determined and/or amended on
an annual basis by the Board or Employer’s Compensation Committee.

 

  4.3 Benefits. In addition to the base salary and bonus payable to Executive
pursuant to this Section 4, Executive will be entitled to the following
benefits, which shall not be less than those provided in benefit programs
generally maintained for senior executives of the Employer:

 

  4.3.1 Participation in health insurance, disability insurance, and other
health and welfare benefit programs generally available to senior executives;

 

  4.3.2 Participation in retirement plans, including defined contribution and
401(k) Plans and any supplements or additions to those plans;

 

  4.3.3 Participation in stock bonus or stock option plans generally available
to senior executives of the Employer;

 

  4.3.4 Other employment benefits, as may be approved from time to time by
Employer;

 

  4.3.5 Memberships in clubs as deemed appropriate;

 

  4.3.6 Reimbursement for Executive’s reasonable expenses incurred in promoting
the business of Employer. Executive shall present from time to time itemized
accounts of any such expenses, within limits of Employer policy and the rules
and regulations of the Internal Revenue Service; and

 

  4.3.7 An automobile furnished by the Bank under the same terms as an
automobile is provided to Executive on the effective date of this Agreement.

 

5. TERMINATION OF AGREEMENT.

 

  5.1 Early Termination.

 

  5.1.1

This Agreement may be terminated at any time by either the Company or Executive
and shall terminate automatically upon Executive’s death or Disability (as
defined in Section 8). No termination by the Company other than termination for
Cause (as defined below) shall prejudice the



--------------------------------------------------------------------------------

 

Executive’s right to compensation or other benefits under this Agreement.

 

  5.1.2 Except as provided in Section 6 with respect to a Change of Control, if
Executive voluntarily terminates his employment effective before the end of the
original or any renewal term without “Good Reason” as defined in section 8
Executive will be entitled to such compensation and benefits as he would have
the right to receive upon termination for Cause under subsection 5.1.4, and
Executive’s unvested stock options, if any, shall terminate in the manner
provided in such subsection.

 

  5.1.3 Except in the event of a Change of Control as provided in Section 6, if
(i) Employer terminates this Agreement without Cause or (ii) Executive
terminates this Agreement for Good Reason, and either termination is effective
before the end of the original or any renewal term, Employer shall pay Executive
upon the effective date of such termination all salary and benefits earned and
all reimbursable expenses incurred through such termination date and, in
addition, a severance benefit in an amount equal to the greater of one times the
amount of his then-current base annual salary, or the amount of such salary
which would otherwise have been paid to Executive during the then-remaining term
of the Agreement. In such event, all forfeiture provisions regarding restricted
stock awards or vesting requirements regarding options shall lapse or be
considered completed as of the effective date of termination.

 

  5.1.4 If Employer terminates this Agreement for Cause effective before the end
of the original or any renewal term, Employer shall pay Executive upon the
effective date of such termination only such salary earned and expenses
reimbursable hereunder incurred through such termination date. Executive shall
have no right to receive compensation or other benefits for any period after
termination for Cause, and in the case of termination for Cause before the
effective date of a Change of Control, Executive’s unvested stock options, if
any, shall terminate immediately.

 

  5.1.5 In the event of termination of this Agreement by reason of Executive’s
death or Disability, Employer shall pay Executive only such salary earned and
expenses reimbursable hereunder incurred through upon the date of Executive’s
death or the effective date of Executive’s Disability, and all forfeiture
provisions regarding restricted stock awards or vesting requirements concerning
options shall lapse or be considered completed, as applicable.

 

  5.1.6

The Board, acting in good faith, shall make the final determination of whether
Executive is suffering under any Disability and, for purposes of making such
determination, may require Executive to submit himself to a physical examination
by a physician mutually agreed upon by



--------------------------------------------------------------------------------

 

Executive and the Company Board at Employer’s expense. For purposes of this
Agreement, the date of such determination shall constitute the effective date of
such Disability.

 

  5.2 Exercise of Stock Options. Executive’s rights to vested but unexercised
stock options will continue for a period of one year after early termination
(provided that the terms of any option grant agreement shall not be extended by
this provision), except in the case of a termination for Cause pursuant to
Section 5.1.4 or without Good Reason pursuant to Section 5.1.2.

 

6. CHANGE OF CONTROL.

 

  6.1 Benefits. The parties recognize that a “Change of Control,” as defined
below, could be detrimental to Executive’s continued employment. Accordingly, in
order to give further consideration to the Executive to enter into this
Agreement, if there is a Change of Control and either (a) within 365 days
following the effective date of such Change of Control Executive or Employer (or
its successor) terminates Executive’s employment; or (b) at any time from and
after 180 days prior to the public announcement by Employer or any other party
of the transaction which will result in the Change of Control, Employer (or its
successor) terminates Executive’s employment without Cause, then Executive, upon
the date of termination of his employment, subject to the remaining provisions
of this Section 6.1, shall be paid by Employer (or its successor) a severance
benefit in an amount equal to the greater of two times the amount of his
then-current base annual salary or the amount of such salary which would
otherwise have been paid to Executive during the then-remaining term of this
Agreement, and vesting of all stock options and lapse of all restrictions with
respect to restricted stock awards shall occur. As a condition to receipt of the
benefits described in this Section 6, upon request by the Company Board,
Executive will not voluntarily terminate his employment with Employer until
after the effective date of the Change of Control in order to assist the Bank
and the Company in evaluating and effectuating the Change of Control.

 

  6.2 Reimbursement. In the event the provisions of this Section 6 result in
imposition of a tax on Executive under the provisions of Internal Revenue Code
Section 4999, Employer agrees to reimburse Executive for the same, exclusive of
any tax imposed by reason of receipt of reimbursement under this Section 6.2.

 

7. RESTRICTIVE COVENANT.

 

  7.1

Noncompetition. Executive agrees that except as otherwise set forth in this
Agreement, he will not during the term of this Agreement and for a period of two
years after his termination, directly or indirectly, become interested in, as
principal shareholder, director, or officer, any financial institution that
competes with Employer or its successor or any of its affiliates within the
State of Washington, provided that such covenant shall not apply in the event
that



--------------------------------------------------------------------------------

 

Executive’s employment is terminated without Cause or for Good Reason. The
provisions restricting competition by Executive may be waived by action of the
Board. Executive recognizes and agrees that any breach of this covenant by
Executive will cause immediate and irreparable injury to Employer, and Executive
hereby authorizes recourse by Employer to injunction and/or specific
performance, as well as to other legal or equitable remedies to which Employer
may be entitled.

 

  7.2 Noninterference. During the noncompetition period described in
Section 7.1, Executive shall not solicit or attempt to solicit any other
employee of Employer or its affiliates to leave the employ of those companies or
in any way interfere with the relationship between Employer and any other
employee of Employer.

 

  7.3 Interpretation. If a court or any other administrative body with
jurisdiction over a dispute related to this Agreement should determine that the
restrictive covenant set forth above is unreasonably broad, the parties hereby
authorize said court or administrative body to narrow same so as to make it
reasonable, given all relevant circumstances, and to enforce same. The covenants
in this paragraph shall survive termination of this Agreement.

 

8. DEFINITIONS.

 

  8.1 Cause. “Cause” shall mean only (i) willful misfeasance or gross negligence
in the performance of his duties, (ii) conduct demonstrably and significantly
harmful to the Company (which would include willful violation of any final cease
and desist order applicable to Employer or a financial institution subsidiary),
or (iii) conviction of a felony.

 

  8.2 Change of Control. “Change of Control” shall mean the occurrence of one or
more of the following events:

 

  8.2.1 One person or entity acquiring or otherwise becoming the owner of
twenty-five percent (25%) or more of the Company’s outstanding common stock.

 

  8.2.2 Replacement of incumbent directors or election of newly- elected
directors constituting a majority of the Board of the Company where such
replacement or election has not been supported by the Board.

 

  8.2.3 Dissolution, or sale of fifty percent (50%) or more in value of the
assets, of either the Company or the Bank.

 

  8.2.4 The merger of the Company into any corporation, twenty- five percent
(25%) or more of the outstanding common stock of which is owned by other than
owners of the common stock of the Company prior to such merger.



--------------------------------------------------------------------------------

  8.3 Disability. “Disability” shall mean a medically reimbursable physical or
mental impairment that may be expected to result in death, or to be of long,
continued duration, and that renders Executive incapable of performing the
duties required under this Agreement.

 

  8.4 Good Reason. “Good Reason” shall mean (i) termination by Executive as a
result of any material breach of this Agreement by Employer, (ii) termination by
Executive or Employer following a Change of Control pursuant to Section 6.1,
(iii) Any reduction of Executive’s salary or any reduction or elimination of any
compensation or benefit plan, which reduction or elimination is not of general
application to substantially all employees of the Bank or such employees of any
successor entity or of any entity in control of the Bank, or (iv) the assignment
to Executive of any authority or duties substantially inconsistent with
Executive’s position.

 

9. MISCELLANEOUS.

 

  9.1 This Agreement contains the entire agreement between the parties with
respect to Executive’s employment with Employer and his covenant not to compete
with Employer, and is subject to modification or amendment only upon amendment
in writing signed by both parties.

 

  9.2 This Agreement shall bind and inure to the benefit of the heirs, legal
representatives, successors, and assigns of the parties. The provisions of
Section 7.1 of this Agreement are intended to confer upon Employer and any of
its subsidiaries and affiliates the benefits of Executive’s covenant not to
compete.

 

  9.3 If any provision of this Agreement is invalid or otherwise unenforceable,
all other provisions shall remain unaffected and shall be enforceable to the
fullest extent permitted by law.

 

  9.4 Notwithstanding any other provision in this Agreement, Employer shall make
no payment of any severance benefit provided for herein to the extent that such
payment would be prohibited by the provisions of Part 359 of the regulations of
the Federal Deposit Insurance Corporation as the same may be amended from time
to time, and if such payment is so prohibited, Employer shall use its best
efforts to secure the consent of the FDIC or other applicable banking agencies
to make such payments in the highest amount permissible, up to the amount
provided for in this Agreement.

 

  9.5

This Agreement is made with reference to and is intended to be construed in
accordance with the laws of the State of Washington. Venue for any action
arising out of or concerning this Agreement shall lie in Thurston County,
Washington. In the event of a dispute under this Agreement not involving
injunctive relief, the dispute shall be arbitrated pursuant to the Superior
Court



--------------------------------------------------------------------------------

 

Mandatory Arbitration Rules (“MAR”) adopted by the Washington State Supreme
Court, irrespective of the amount in controversy. This Agreement shall be deemed
as stipulation to that effect pursuant to MAR 1.2 and 8.1. The arbitrator, in
his or her discretion, may award attorney’s fees to the prevailing party or
parties.

 

  9.6 This Agreement replaces any and all previous employment and severance
agreements including the Severance Agreement between Heritage Savings Bank and
Brian L. Vance dated October 1, 1997.

 

  9.7 Any notice required to be given under this Agreement to either party shall
be given by personal service or by depositing a copy thereof in the United
States registered or certified mail, postage prepaid, addressed to the following
address, or such other address as addressee shall designate in writing:

 

Employer:   

Heritage Bank

201 5th Avenue S.W.

Olympia, WA 98501

Attn: Donald V. Rhodes, Chairman

Executive:   

Brian L. Vance

201 5th Avenue S.W.

Olympia, WA 98501



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
date first above written.

 

HERITAGE FINANCIAL CORPORATION     HERITAGE BANK By:   /s/ Donald V. Rhodes    
By:   /s/ Donald V. Rhodes Printed Name: Donald V. Rhodes     Printed Name:
Donald V. Rhodes Title: Chairman     Title: Chairman

CENTRAL VALLEY BANK

    By:   /s/ Donald V. Rhodes       Printed Name: Donald V. Rhodes     Title:
Chairman    

EXECUTIVE:

         /s/ Brian L. Vance      

Brian L. Vance

   



--------------------------------------------------------------------------------

Exhibit “A”

Position Description

For Brian L. Vance

 

POSITION:    PRESIDENT AND CHIEF EXECUTIVE OFFICER    HERITAGE FINANCIAL
CORPORATION    PRESIDENT AND CHIEF EXECUTIVE OFFICER    HERITAGE BANK    VICE
CHAIRMAN AND CHIEF EXECUTIVE OFFICER    CENTRAL VALLEY BANK REPORTS TO:    BOARD
OF DIRECTORS FLSA STATUS:    EXEMPT

Essential Functions:

 

  1. Provides an exceptional level of customer service and customer
satisfaction; enhancing and supporting the mission and vision statements of
Heritage Financial Corporation and its subsidiaries. Provides leadership and
management to ensure that the mission and core values of the corporation are put
into practice. Fosters a success oriented, accountable environment within the
corporation.

 

  2. Serves as member of the Board of Directors of Heritage Financial
Corporation, Heritage Bank, and Central Valley Bank.

 

  3. Coordinates the setting of the monthly agenda for Board meetings and the
annual shareholder meetings with Heritage Financial Corporation Chairman and
Heritage Bank CFO.

 

  4. Performs duties as necessary to ensure continued safety and soundness of
the corporation.

 

  5. Communicates directly to the Board of Directors advising them of key risk
issues, financial performance and trends, market issues and trends, performance
to Strategic Plan and all applicable information to keep the Board well advised
in all aspects of the corporation.

 

  6. Develops and recommends to the Board for approval the strategic vision for
the corporation and for the management and overall profitability of the
corporation. Establishes short, medium, and long-term objectives and implement
adequate operating plans to meet those objectives embedded in a viable business
plan.

 

  7. Plans, leads, organizes, and controls corporate activities to minimize risk
exposure, and to ensure that the corporation meets its long and short-term goals
and objectives.

 

  8. Maintains awareness of the latest technology, banking matters, regulatory
developments, and competitive environment to provide guidance and planning to
the Board of Directors as well as officers and staff.



--------------------------------------------------------------------------------

  9. Explores new markets for future locations, as well as seek strategic
alliances/joint ventures to optimize and leverage the corporation’s position.

 

  10. Develops and recommends to the Board all capital management strategies,
including stock and cash dividend policies to provide adequate capital levels to
support the future growth of the corporation and shareholder expectations.

 

  11. Oversees the corporation’s lending procedures to meet Board’s expectations
of asset quality for the corporation. Approves major credits up to $6,000,000
and recommends for Board approval loans above $6,000,000.

 

  12. Ensures that the corporation’s rules, policies, and procedures related to
financial reporting, risk management, lending, operations, regulatory
compliance, corporate governance, etc. are complied with.

 

  13. Oversees the development, communication, and implementation of effective
growth strategies and processes consistent with the Strategic Plan.

 

  14. Oversees shareholder relations including representing Heritage Financial
Corporation at corporate, investor, and industry meetings in order to educate
and generate market interest in the corporation.

 

  15. Motivates and leads a high performance management team; attracts,
recruits, and retains members of the executive team and lenders.

 

  16. Oversees the aggressive marketing of financial solutions with the goal of
winning new clients and expanding existing relationships. Assists other officers
with direct calls on large, influential clients and important prospective
clients.

 

  17. Represents the corporation and provides leadership in key community
activities including business, charitable, civic, and social organizations.

 

  18. In the absence of the President of Central Valley Bank may temporarily act
in his/her capacity until a permanent replacement is appointed.

Other Responsibilities:

 

  1. May be necessary to work long or extended hours.

 

  2. Must be able to travel within region and nationally to perform job duties
and represent the corporation.

Education, Skills, and Experience:

 

  1. Ability to read, speak, and understand English well with effective written
and oral business communication skills. Ability to make persuasive speeches and
presentations on financial or complex topics to the Board and outside investors.

 

  2. Prefer college degree in Business, Finance, or related field or applicable
experience.

 

  3. A strategic visionary with sound technical skills, analytical ability, good
judgment, and strong customer and growth focus.

 

  4. Ten years finance/commercial banking experience at executive level with a
demonstrated ability to lead a team and expand profitability.

 

  5. Must have in-depth knowledge of and experience in Pacific Northwest
markets, preferably the Puget Sound and Central Washington regions.



--------------------------------------------------------------------------------

  6. Desired personal characteristics include: professional sophistication,
political awareness, creativity, energy, self-directed, and balanced ego.

 

  7. Maintain a record of business development and participation in community
activities.

Name:                                     
                                                             
Date:                                             